SIMS, Judge
(dissenting).
I am unable to concur in the majority •opinion because I feel the framers of our Constitution never intended that life insurance policies or the proceeds thereof should be taxed while left in the hands of an insurance company. The reasons are fully set out in my dissent in County Board of Tax Supervisors of Jefferson County v. Helm, 297 Ky. 803, 181 S.W.2d 452. And as stated in my dissent in Button v. Drake, 302 Ky. 517, 195 S.W.2d 66, 167 A.L.R. 1046, I am of the opinion that Button v. Hikes, 296 Ky. 163, 176 S.W.2d 112, 151 A.L.R. 779, is sound and should not have been overruled in Button v. Drake.
I am authorized to say that Judge STEWART joins in this dissent.